Case 1:19-cr-00232-LO Documenté6 Filed 06/05/19

Criminal Casé Cover Sheet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 1 of 1 PagelD# 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FILED: [REDACTED U.S. District Court
Place of Offense: Under Seal Judge Assigned:
City: Superseding Indictment: Criminal No.
County: |Prince William Same Defendant: New Defendant:
Magistrate Judge Case No.|1:19-mj- Arraignment Date:
Search Warrant Case No. R. 20/R. 40 From:
Defendant Information:
Defendant Name:|/BRIAN PATRICK BAYNES Alias(es): [-] Juvenile FBI No,
Address:
Employment:
Birth Date: |xx/xx/1996 =| SSNs poocxx-9112 Sex: |Male Race: Nationality:
Place of Birth: Height: Weight: Hair: Eyes: Scars/Tattoos:
(] Interpreter Language/Dialect: Auto Description:
Location/Status:
Arrest Date: [_] Already in Federal Custody as of: in:
[[] Already in State Custody {_] On Pretrial Release Not in Custody
Arrest Warrant Requested Fugitive (_] Summons Requested
[] Arrest Warrant Pending [J Detention Sought (J Bond
Defense Counsel Information:
Name: [-] Court Appointed Counsel Conflicts:
Address: [_] Retained
Phone: [J Public Defender {_] Federal Public Conflicted Out

 

 

 

U.S, Attorney Information:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AUSA{s):

 

Anthony Mariano

 

Phone:

 

703-299-3808

 

Bar No.

 

 

Complainant Agency - Address & Phone No. or Person & Title:

 

 

 

 

 

Michael Bauknight, Special Agent, Federal Bureau of Investigation

 

 

 

 

 

 

 

 

 

 

 

 

U.S.C. Citations: Code/Section Offense Charged Count(s) Capital/Felony/Misd./Petty
Set 1: 18 U.S.C. § 922(g)(3) Possession of Firearm by Controlled | |1 Felony
Set 2: Substance Abuser
Date: AUSA Signature: may be continued on reverse

 

 

 

 

 

 
